Citation Nr: 9915264	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-16 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty as an enlisted man from 
June 17, 1985, to July 6, 1986, as a midshipman at the United 
States Naval Academy from July 7, 1986 to May 15, 1988, and 
as an enlisted man from May 16, 1988 to June 16, 1989.

This appeal arises from a September 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

On appeal the veteran contends that if he is not entitled to 
chapter 30 benefits he should be entitled to benefits under 
Chapter 32, United States Code (i.e. the "Post Vietnam 
Educational Assistance Program.").  This issue, however, is 
not currently before the Board.  Accordingly, it is referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran did not first enter active duty after June 
30, 1985. 

2.  The veteran did not first become a member of the Armed 
Forces after June 30, 1985.


CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
criteria for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 
(West 1991 & Supp. 1998); 38 C.F.R. § 21.7042 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has carefully considered all of the contentions 
advanced by the appellant in this case.  The legal criteria 
governing eligibility for educational assistance benefits 
under Chapter 30, Title 38, United States Code, are, however, 
quite specific as outlined in 38 U.S.C.A. § 3011(a) and 38 
C.F.R. § 21.7042.  In summary, the law provides educational 
assistance under Chapter 30 if the individual first entered 
active duty in the Armed Forces after June 30, 1985, if the 
individual served at least three years of a four year 
obligation of continuous active duty, and if the individual 
thereafter was discharged from active duty with an honorable 
discharge.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).

In this case, the veteran first entered active duty on June 
17, 1985.  The appellant therefore did not first enter or 
become a member of the armed forces after June 30, 1985.  
Hence, even though he meets the remaining minimums, as a 
matter of law he is not entitled to Chapter 30 education 
assistance.  The claim must therefore be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).

In reaching this decision the Board empathetically considered 
the veteran's testimony that he mistakenly relied on the 
advice of Navy personnel who told him he was eligible for 
education benefits.  By federal statute, however, Chapter 30 
eligibility must be based on first entry into service after 
June 30, 1985, and the VA is not free to disregard federal 
statutory requirements.  Harvey v. Brown, 6 Vet. App. 416 
(1994).  Indeed, even assuming that there was some form of 
misrepresentation, the remedy for the error cannot be the 
relief that the veteran seeks, a direction by the Board that 
education benefits be paid under Chapter 30, because the 
appellant is not eligible to receive such benefits as a 
matter of statutory law.  For as OPM v. Richmond, 496 U.S. 
414, 430 (1990), succinctly noted: "[I]t would be most 
anomalous for [an administrative] order to require a 
Government official . . . to make an extrastatutory payment 
of federal funds.  It is a federal crime, punishable by fine 
and imprisonment, for any Government officer or employee to 
knowingly spend money in excess of that appropriated by 
Congress." 

ORDER

The appellant's claim for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

